DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 16-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al (US 2020/0044971) in view of PANTELEEV et al (US 2019/0150157)

Regarding claim 1, 16 A method/device performed by a terminal in a communication system, the method comprising (GULATI: ¶65. ¶67, ¶77, CBR is determined by the UE),
GULATI: ¶48, sidelink data ¶80, ¶71, ¶90, ¶97, ¶102, each of the priorities has at least a corresponding CBRlimit and a generalized function Fx(CBR) wherein x=0,1,2 (packet priorities) (equivalent to the parameter set), that is dynamically configured by the base station for the UE and provided to the UE by at least the RRC signaling) 
identifying a CBR and a priority of the sidelink data (GULATI: ¶103, ¶105, Fig. 9, the CBR for a packet is determined, and according to the respective packet priority of the packet being transmitted, the UE identifies the CBRlimit that was received from the base station) 
determining a parameter set corresponding to the identified CBR and the priority of the side link data (GULATI: ¶103, ¶90, determines at least a corresponding channel utilization ratio function Fx(CBR) and a CBRlimit received from the base station corresponding to the CBR and the priority of the packet; ¶78, ¶76, each interval (technology) has a corresponding CBR limit );
transmitting sidelink data based on the determined parameter set (GULATI: ¶106, transmission is performed by the UE according to determined at least a corresponding channel utilization ratio function Fx(CBR) and a CBRlimit received from the base station).
GULATI remains silent regarding the parameter set received from the base station being transmission  parameter set; 

However, PANTELEEV et al (US 2019/0150157) discloses the parameter set received from the base station being transmission  parameter set (PENTLEEV: ¶62-63, ¶68, Abstract, the parameter set comprises the transmission parameter set and is sent to the UE from the base station); transmitting SA corresponding to the sidelink data (PENTLEEV: Fig. 1, ¶49, transmission of the SA corresponding the PSSCH (sidelink shared channel)) and transmitting the sidelink data is based on the SA (PENTLEEV: Fig. 1, ¶24, the SCI/SA is the control information of the data sent on the sidelink)
A person of ordinary skill in the art working with the invention of GULATI  would have been motivated to use the teachings of PANTELEEV as it provides a way to compute transmission parameters at the eNB in situations where the UE is a low power device or a device that has a low power remaining to reduce computational burden optionally, and at the same time improving D2D communication (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of GULATI with teachings of PANTELEEV in order to improve communication at all levels of energy availability at the user terminals.

Regarding claim 2, 17 GULATI modified PENTLEEVE discloses a method according to claim 1, wherein the parameter set comprises modulation and coding scheme (MCS), a number of physical resource block (PRB), a number of data transmission and a maximum limit of channel occupancy ratio (CR) (GULATI: ¶90, ¶97, CRlimit i.e. the function for the CRlimit is transmitted as the parameter from the base station; PENTLEEV: ¶62,  MCS, HARQ retransmission, occupied resources (i.e. data channel resources)  and transmission rates, transmission power, etc.;).
Regarding claim 3, 18, GULATI modified by PENTLEEVE discloses method according to claim 1, further comprising identifying channel occupancy ratio (CR) indicating a ratio of a number of sub-channels occupied by the terminal to the total number of sub-channels within a time period (GULATI: ¶61, CR is the ratio of subchannels/timeslots occupied by the terminal to the total time periods)


Regarding claim 4,19 GULATI modified by PENTLEEVE discloses method according to claim 3, further comprising: wherein the CR is identified per priority of a data (GULATI: ¶78, CR limit is according to corresponding priority of packet data)


Regarding claim 5, 20, GULATI modified by PENTLEEVE discloses method according to claim 3, wherein the CR for subframe n is identified within a subframe [n-L1, n+L2], wherein L1 is a positive integer and L2 is 0 or a positive integer (GULATI: ¶56, ¶62-63, CR limit calculated for time period; PENTLEEVE: ¶39, a range of subframes).

Regarding claim 6, 21, GULATI modified by PENTLEEVE discloses method according to claim 3, calculating a sum of CRs corresponding to data having a priority GULATI: ¶79-80, CBR limit (equivalent to the sum of CRs) having priority less than or equal to the priority of the data to be transmitted; the data with priorities corresponding to the CBR being higher than limits of other traffic’s CBR is transmitted)


 Regarding claim 7, 22, GULATI modified by PENTLEEVE discloses method of claim 6, further comprising: adjusting transmission of the sidelink data so that the sum of CRs is less than or equal to the maximum limit of CR included in the determined transmission parameter set, in case that the sum of CRs is greater than the maximum limit of CR included in the determined transmission parameter set (GULATI: ¶79-80, CBR limit (equivalent to the sum of CRs) having priority less than or equal to the priority of the data to be transmitted; the data with priorities corresponding to the CBR being higher than limits of other traffic’s CBR is transmitted; refraining from transmission if the CBR limit is crossed thereby keeping overall CBR below a CBR limit).


Regarding claim 8, 23, GULATI modified by PENTLEEVE discloses according to method of claim 1, further comprising selecting a number of retransmissions and an amount of frequency resources associated with the sidelink data (PENTLEEV: ¶62,  ¶46, the number of resource blocks including the frequency resources and the number of retransmissions are selected).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Applicants argue,

“
    PNG
    media_image1.png
    420
    652
    media_image1.png
    Greyscale
”

Examiner respectfully submits that GULATI expressly discloses at least one parameter set that is corresponding to a CBR limit/range. 
In ¶90, GULATI discloses:

    PNG
    media_image2.png
    358
    494
    media_image2.png
    Greyscale

In ¶97,

    PNG
    media_image3.png
    471
    502
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    863
    490
    media_image4.png
    Greyscale

limit and a generalized function Fx(CBR) wherein x=0,1,2 (packet priorities) (equivalent to the parameter set), that is dynamically configured by the base station for the UE and provided to the UE by at least the RRC signaling.
In ¶77, GULATI also discloses that a transmission parameter set corresponds to the CBR limit/range:

    PNG
    media_image5.png
    649
    499
    media_image5.png
    Greyscale



GULATI remains silent regarding the parameter set received from the base station being transmission  parameter set; 
transmitting SA corresponding to the sidelink data and transmitting the sidelink data is based on the SA.
However, newly cited reference, PANTELEEV et al (US 2019/0150157), discloses the parameter set received from the base station being transmission  parameter set (PENTLEEV: ¶62-63, ¶68, Abstract, the parameter set comprises the transmission parameter set and is configured at the base station to be sent to the UE); transmitting SA corresponding to the sidelink data (PENTLEEV: Fig. 1, ¶49, transmission of the SA corresponding the PSSCH (sidelink shared channel)) and transmitting the sidelink data is based on the SA (PENTLEEV: Fig. 1, ¶24, the SCI/SA is the control information of the data sent on the sidelink)
A person of ordinary skill in the art working with the invention of GULATI  would have been motivated to use the teachings of PANTELEEV as it provides a way to compute transmission parameters at the eNB in situations where the UE is a low power device or a device that has a low power remaining to reduce computational burden optionally, and at the same time improving D2D communication (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of GULATI with teachings of PANTELEEV in order to improve communication at all levels of energy availability at the user terminals.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461